Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is dated as of January 24, 2008,
between MMA Media Inc., a Delaware corporation (the “Company”), and ARC
Investment Partners, LLC, a Delaware limited liability company (“Consultant”).

 

RECITALS

 

WHEREAS, the Company desires to engage Consultant, and Consultant desires to be
engaged, as an independent contractor to provide various sales, marketing and
other advisory services for the Company pursuant to the terms and subject to the
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the services to be performed by Consultant,
and for the mutual covenants and promises as specified hereinafter, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.             CONSULTANT’S DUTIES.

 

1.1           The Company engages Consultant and Consultant accepts the
Company’s engagement to provide sales, marketing and other advisory services to
the Company, as such services may be assigned to Consultant by the Company’s
Chief Executive Officer from time to time (the “Services”).  In assigning the
Services to Consultant, the Company’s Chief Executive Officer shall, either
orally or in writing, specify to Consultant the scope of the Services to be
completed and the deadline for completion of the Services, if necessary.

 

1.2           Consultant further agrees to render the Services conscientiously
and to devote Consultant’s reasonable efforts and abilities thereto, at such
time during the term hereof and in such reasonable manner as the Company’s Chief
Executive Officer and Consultant shall mutually agree.

 

2.             TERM.  The term of this Agreement shall commence on the date
hereof and continue until July 31, 2008 (the “Term”).

 

3.             COMPENSATION; SECURITIES LAWS; REIMBURSEMENT OF EXPENSES.

 

3.1           Compensation.  For the Services provided hereunder, the Company
agrees to issue Consultant a warrant in the substantially the form attached
hereto as Exhibit A (“Warrant”) to purchase 4,169,951 shares of the Company’s
common stock, $0.001 par value per share (“Common Stock”), at $1.08 per share. 
The Warrant shall vest and be exercisable in accordance with Section 3.2.  In
addition, the Company agrees to pay to consultant a one-time cash fee of
$500,000 upon the successful listing of the Company on Nasdaq or the American
Stock Exchange within twelve months of the execution of this Agreement, so long
as the Company has received total equity investment of at least $20 million, in
one or more financings, following the execution of this Agreement.

 

1

--------------------------------------------------------------------------------


 

3.2           Vesting.  Subject to Section 3.3, the Warrant will vest and be
exercisable on the last day of each calendar month during the Term commencing on
February 1, 2008 according to the following schedule, with the Warrant being
fully vested and exercisable on July 31, 2008:

 

Month

 

Number of Shares Vesting

First through 5th Months

 

 

694,991/month

 

 

 

 

6th Month

 

 

694,996

 

 

 

 

Total:

 

 

4,169,951

 

3.3           Termination.  In the event this Agreement is terminated by the
Company for any reason or for no reason, all unvested portions of the Warrant on
the effective date of such termination shall become fully vested and immediately
exercisable.  In the event this Agreement is terminated by Consultant for any
reason, all unvested portions of the Warrant on the effective date of such
termination shall be forfeited by Consultant.

 

3.4           Securities Law Restrictions.  Consultant acknowledges and agrees
that the Warrant and the shares of Common Stock underlying the Warrant are
restricted securities under federal and state securities laws that will be held
by Consultant for its own account and not on behalf of others.  Consultant
further acknowledges and agrees that the Warrant and the shares of Common Stock
underlying the Warrant are being acquired by Consultant for investment purposes
only and not with a view to sell such Warrant or shares of Common Stock. 
Consultant is an “accredited investor” as such term is defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).  Consultant acknowledges and agrees that it may not sell,
transfer, assign or otherwise dispose of the Warrant or any shares of Common
Stock underlying the Warrant except pursuant to an effective registration
statement under the Securities Act or a valid exemption therefrom, without first
delivering to the Company an opinion of counsel in form and substance reasonably
acceptable to the Company that registration under the Securities Act or any
applicable state securities laws is not required in connection with such
transfer.

 

3.5           Legends. Consultant understands that the Warrant and the
certificates representing the shares of Common Stock underlying the Warrant will
bear the legends set forth below, as well as any other legends that the Company
deems necessary or desirable in connection with this Agreement, the Securities
Act or other rules, regulations or laws:

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS.  NO SALE OR
DISPOSITION OF THESE SECURITIES MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH RULE
144 UNDER THE ACT OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO, OR UPON RECEIPT OF AN OPINION OF COUNSEL FOR

 

2

--------------------------------------------------------------------------------


 

THE HOLDER SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS
NOT REQUIRED UNDER THE ACT, OR UPON RECEIPT OF A NO-ACTION LETTER FROM THE
SECURITIES AND EXCHANGE COMMISSION.

 

3.6           Withholding of Taxes.  Consultant acknowledges that the Company
shall not withhold, or be in any way responsible for, the payment of any
federal, state or local income tax, wage taxes, FICA taxes, unemployment
compensation, worker’s compensation contributions, vacation, sick leave pay,
retirement benefits, medical benefits or any other payments except the
reimbursement for pre-approved travel expenses pursuant to Section 3.8. 
Consultant hereby indemnifies and holds harmless the Company and its officers,
directors, employees, Affiliates (as defined below) and agents for the failure
to withhold or otherwise be responsible for any such amounts.

 

3.7           Adjustments.  In the event of a reorganization, recapitalization,
stock dividend or stock split, or combination or other change in the Common
Stock of the Company, the Company shall, in order to prevent the dilution or
enlargement of rights pursuant to the Warrant or the shares of Common Stock
underlying the Warrant, make such adjustments in the number and type of shares
of Common Stock underlying the Warrant as is appropriate and equitable.

 

3.8           Reimbursement of Expenses.  During the term of this Agreement, the
Company shall reimburse Consultant for all reasonable out-of-pocket expenses
associated with the performance of the Services.  The Company shall reimburse
Consultant for its expenses upon completion of an expense report in accordance
with the Company’s reimbursement, reporting and documentation policies in effect
from time to time with respect to travel, entertainment and other business
expenses.

 

4.             STATUS OF THE RELATIONSHIP.  Consultant shall be an independent
contractor and this Agreement shall not create an employer/employee relationship
between the parties.  Consultant shall have sole control of the manner and means
of performing the Services under this Agreement subject to the scope of the
Services and time limitations established by the Company.  Except as
specifically granted to Consultant, Consultant shall have no right, authority or
power to act for or on behalf of Company or its Affiliates or to bind the
Company or its Affiliates.  All of Consultant’s activities will be at its own
risk and liability.  Consultant shall not be entitled to receive, and shall not
receive, any benefit provided by the Company to its employees, including,
without limitation, health insurance, dental insurance, benefits or paid
vacation.

 

5.             DISCLOSURE OF INFORMATION.

 

5.1           Consultant acknowledges that, in and as a result of its
relationship with the Company, it has been and will be making use of, acquiring
or adding to confidential information of a special and unique nature and value,
including, without limitation, the Company’s and its Affiliates’ trade secrets,
proprietary information, operations, prospects, systems, programs, procedures,
customers, know how, reports and communications (including, without limitation,
technical information on the performance of the Company’s and its Affiliates’
business), as well

 

3

--------------------------------------------------------------------------------


 

as the information, observations and data obtained by it while providing the
Services for the Company and its Affiliates concerning the business or affairs
of the Company and its Affiliates (collectively, “Confidential Information”). 
Consultant further acknowledges that any information and materials received by
it relating to Consultant’s engagement hereunder from third parties in
confidence shall be deemed to be and shall be Confidential Information within
the meaning of this Section.  Consultant further acknowledges that all
Confidential Information is the property of the Company and its Affiliates.

 

5.2           As partial consideration for the Company’s agreement to enter into
this Agreement, Consultant covenants and agrees that it shall not, except with
the prior written consent of the Company or as required by law, at any time
during or following the term of this Agreement, directly or indirectly, use,
divulge, reveal, report, publish, transfer, disclose or utilize, for any
purposes whatsoever, any of the terms of this Agreement or such Confidential
Information which has been obtained by or disclosed to it as a result of
Consultant’s affiliation with the Company and its Affiliates.

 

5.3           Notwithstanding the foregoing, “Confidential Information” shall
not include any information that: (i) is or becomes generally available to and
known by the public (other than as a result of an unpermitted disclosure
directly or indirectly by Consultant or its Affiliates, advisors or
representatives); (ii) is or becomes available to Consultant on a
non-confidential basis from a source other than the Company or its Affiliates,
advisors or representatives, provided that such source is not and was not bound
by confidentiality agreement with or other obligation of secrecy to the Company
of which Consultant has knowledge; or (iii) has already been or is hereafter
independently acquired or developed by Consultant without violating any
confidentiality agreement with or other obligation of secrecy to the Company.

 

5.4           In the event Consultant determines that it is required by
applicable law to make any such disclosure, Consultant shall use its
commercially reasonable best efforts to promptly advise the Company and shall
consult and cooperate to the extent feasible with respect to the timing, manner
and contents of such disclosure.  Consultant shall deliver to the Company at the
termination of this Agreement, or at any other time the Company may reasonably
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the business of the Company or its Affiliates which
it may then possess or have under its control.

 

5.5           For purposes hereof, “Affiliate” shall mean with respect to any
individual, partnership, joint venture, corporation, limited liability company,
trust, unincorporated association or other entity (each, a “Person”): (i) any
other Person that directly or indirectly through one or more intermediaries
controls or is controlled by or is under common control with such Person;
(ii) any other Person owning or controlling 5% or more of the outstanding voting
securities of or other ownership interests in such Person; (iii) any officer,
director, member or partner of such Person; (iv) if such Person is an officer,
director, member or partner, any other Person for which such Person acts in any
such capacity; or (v) any company in which the Company has and maintains an
investment through itself or any other Affiliate.

 

6.             REGISTRATION RIGHTS.  In the event the Company proposes to
register any of its securities under the Securities Act by filing any form of
registration statement (other than

 

4

--------------------------------------------------------------------------------


 

Form S-4 or Form S-8 or the successor form of either of them) at any time after
the date of this Agreement that would legally permit the inclusion of the Common
Stock underlying the Warrant (“Registrable Securities”), the Company shall give
Consultant written notice thereof as soon as practicable but in no event less
than 30 days prior to the filing of such registration statement, and shall
provide Consultant an opportunity to include in such registration all
Registrable Securities requested by Consultant in writing to be included
therein.  If Consultant chooses to include in any such registration statement
all or any part of the Registrable Securities, Consultant shall, within 10 days
after the above-described notice from the Company, so notify the Company in
writing.  Such notice shall state the intended method of disposition of the
Registrable Securities by Consultant.  If Consultant decides not to include all
of its Registrable Securities in any registration statement thereafter filed by
the Company, Consultant shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to its
securities, all upon the terms and conditions set forth herein.  Consultant
shall have one piggyback registration right pursuant to this Section 7 and a
registration will not count as a piggyback registration until it has become
effective and includes 100% of the Registrable Securities requested by
Consultant to be included in the registration statement.

 

7.             MISCELLANEOUS.

 

7.1           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and all prior
negotiations and agreements, whether written or oral, are merged into this
Agreement.

 

7.2           Enforcement.  Because Consultant’s services are unique and because
Consultant has access to Confidential Information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of Section 5 of this
Agreement.  In the event of a breach or threatened breach of Section 5 of this
Agreement, the Company, its Affiliates and their respective successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violation of,
Section 5 of this Agreement (without posting a bond or other security).

 

7.3           Severability.  If any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement, but this Agreement shall be reformed
and construed as if such provision had never been contained in it, and any such
provision shall be reformed so that it would be valid, legal and enforceable to
the maximum extent permitted.

 

7.4           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
counterparts collectively shall constitute one document representing the
agreement among the parties.

 

7.5           Binding Agreement.  This Agreement shall be binding upon and shall
inure to the benefit of the parties to this Agreement and their respective
successors and assigns.

 

5

--------------------------------------------------------------------------------


 

7.6           Amendment.  This Agreement may not be amended, discharged,
terminated, modified or changed orally, and any such proposed amendment,
discharge, termination, modification or change shall be in writing and signed by
each of the parties hereto.

 

7.7           Waiver of Breach.  The waiver by any party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach, and no waiver shall be valid unless it is in writing and is
signed by the party against whom such waiver is sought.

 

7.8           Governing Law; Venue; Waiver of Jury Trial.  All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of California, without regard to the principles of
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective Affiliates, directors, managers, officers, shareholders, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Los Angeles County, California.  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Los Angeles County, California for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
this Agreement), and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper.  Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  If any party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other reasonable costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

7.9           Survival.  The provisions and restrictions contained in Sections 5
and 7 shall survive the termination of this Agreement or any extensions thereof.

 

7.10         Successor and Assigns; Transfer of Warrant. This Agreement and all
rights, liabilities and obligations hereunder shall be binding upon and inure to
the benefit of each party’s successors and permitted assigns; provided, however,
that Consultant may not assign, transfer, or subcontract this Agreement or any
of its obligations hereunder without the express, prior written consent of the
Company, which consent may be given or withheld in the Company’s sole
discretion.  In addition, Consultant may not sell, transfer, assign or otherwise
dispose of the

 

6

--------------------------------------------------------------------------------


 

Warrant (or any portion thereof) until such portion of the Warrant is vested
pursuant to Section 3.2.

 

7.11         Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section 7.11 prior to 5:00 p.m. (Los Angeles, California time)
on a business day, (ii) the business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Agreement later than 5:00 p.m. (Los Angeles, California time)
on any date and earlier than 11:59 p.m. (Los Angeles, California time) on such
date, (iii) the business day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as follows:

 

If to the Company:

 

MMA Media Inc.
9440 Little Santa Monica Boulevard, Suite 401
Beverly Hills, California 90210
Attention: Michael Kurdziel
Facsimile No.: 310-402-5937

If to the Purchaser:

 

ARC Investment Partners, LLC
9440 Little Santa Monica Boulevard, Suite 401
Beverly Hills, California 90210
Attention: Adam Roseman
Facsimile No.: 310-402-5932

 

or such other address as may be designated in writing hereafter, in the same
manner, by such party.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.

 

 

 

COMPANY:

 

 

 

MMA Media Inc.

 

 

 

 

 

By:

/s/ Michael Kurdziel

 

Michael Kurdziel

 

Chief Executive Officer

 

 

 

 

 

CONSULTANT:

 

 

 

ARC Investment Partners, LLC

 

 

 

 

 

By:

/s/ Adam Roseman

 

Adam Roseman

 

Chief Executive Officer

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Common Stock Purchase Warrant

 

See attached.

 

[See Exhibit 4.1 to this Current Report on Form 8-K]

 

9

--------------------------------------------------------------------------------